Filed 5/12/21 In re R.A. CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SIXTH APPELLATE DISTRICT

 In re R.A., a Person Coming Under the                                       H047451
 Juvenile Court Law.                                                        (Santa Clara County
                                                                             Super. Ct. No. JV42287)

 THE PEOPLE,

              Plaintiff and Respondent,

              v.

 R.A.,

              Defendant and Appellant.


          After the minor, R.A., admitted allegations that he violated his probation and
committed two second-degree robberies (Pen. Code, § 212.5, subd. (c)), the juvenile
court declared him a ward of the court pursuant to Welfare and Institutions Code
section 6021 and committed him to the Department of Corrections and Rehabilitation,
Division of Juvenile Justice (DJJ) for a maximum term of 10 years eight months.
          On appeal, R.A. contends that the juvenile court abused its discretion by
committing him to the DJJ rather than placing him in a less restrictive setting. He also
argues that the juvenile court miscalculated his maximum term of confinement by two
months and that the authorized term is 10 years six months. In a supplemental opening
brief, R.A. argues that he is entitled to the ameliorative effect of Senate Bill No. 823
(Stats. 2020, ch. 337, §§ 28, 53) which would further reduce his maximum term of

          1
              Unspecified statutory references are to the Welfare and Institutions Code.
confinement by two years, i.e., to eight years six months. The Attorney General argues
that there was no abuse of discretion in committing R.A. to the DJJ but concedes that his
maximum term of confinement must be reduced due to both the juvenile court’s initial
miscalculation and by operation of Senate Bill No. 823.
       We find that the juvenile court did not abuse its discretion in committing R.A. to
the DJJ. However, we agree with R.A. and the Attorney General that the juvenile court
miscalculated R.A.’s maximum term of confinement and that R.A. is entitled to
retroactive application of Senate Bill No. 823. We will modify the dispositional order to
reflect that R.A.’s maximum period of commitment is eight years and six months and, as
modified, we will affirm.
                      I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Procedural Background
       In March 2017, the Santa Clara County District Attorney (district attorney) filed
a section 602 juvenile wardship petition (Petition A) alleging that R.A. had committed
one count of felony robbery (Pen. Code, §§ 211, 212.5, subd. (c); count 1) and one
felony count of unlawfully taking a vehicle (Veh. Code, § 10851; count 2). A second
section 602 petition (Petition B) was filed in May 2017 alleging that R.A. committed
several offenses, specifically: (1) felony vehicle theft (Veh. Code, § 10851; count 1);
(2) misdemeanor hit and run (Veh. Code, § 20002, subd. (a); count 2); (3) misdemeanor
unlawful evasion of a police officer in a vehicle (Veh. Code, § 2800.1, subd. (a);
count 3); (4) misdemeanor resisting arrest (Pen. Code, § 148, subd. (a)(1); count 4);
(5) misdemeanor possession of burglary tools (Pen. Code, § 466; count 5); and
(6) misdemeanor receipt of stolen property (Pen. Code, § 496, subd. (a); count 6).
       On May 25, 2017, the juvenile court sustained an attempted felony robbery
allegation (amended count 1) in Petition A and all of the allegations set forth in
Petition B. Following a dispositional hearing on both petitions, R.A. was adjudged a
ward of the court and placed on formal probation, subject to several conditions including

                                             2
that he serve 45 days in the electronic monitoring program (EMP) and participate in
Wraparound services.
       On June 23, 2017, the probation department filed Petition C under section 777
alleging that R.A. violated his probation and the district attorney filed a section 602
petition (Petition D) alleging that R.A. committed felony vehicle theft (Veh. Code,
§ 10851; count 1); felony hit and run (Veh. Code, § 20001; count 2); and misdemeanor
receipt of stolen property (Pen. Code, § 496, subd. (a); count 3). At the July 10, 2017
jurisdictional hearing, the juvenile court sustained the probation violation allegation in
Petition C, but dismissed the charges in Petition D. Following the July 24, 2017
dispositional hearing, R.A. was continued as a ward of the court and placed on formal
probation again. As conditions of probation, he was ordered to serve 60 days on EMP
and to continue to participate in Wraparound services.
       In Petition E, filed on August 15, 2017, the probation department alleged that R.A.
violated his probation (§ 777) by being failed from EMP. R.A. admitted the allegations
in Petition E and he was ordered to remain in the juvenile hall pending disposition. At
his August 30, 2017 disposition, the court released R.A. from detention and ordered that
he attend the Providing Education Alternatives and Knowledge (PEAK) program and
continue with Wraparound Services.
       On September 21, 2017, the district attorney filed a section 602 petition
(Petition F) alleging that R.A. committed attempted felony vehicle theft (Pen. Code,
§ 664, Veh. Code, § 10851, subd. (a); count 1) and misdemeanor possession of burglary
tools (Pen. Code, § 466). The juvenile court sustained Petition F on October 19, 2017
and, following the November 2, 2017 dispositional hearing, the court returned R.A. to the
PEAK program.
       On November 13, 2017, the district attorney filed a section 602 petition
(Petition G) alleging that R.A. committed two counts of felony robbery (Pen. Code,
§§ 211, 212.5, subd. (c); counts 1 & 3) and one misdemeanor count of receiving stolen

                                              3
property (Pen. Code, § 496d; count 2). On November 28, 2017, R.A. admitted one count
of attempted felony robbery (amended Count 1) and the misdemeanor count (Count 2).
R.A. stipulated to provide restitution for the property stolen in the second robbery and the
juvenile court dismissed that count (Count 3).
       At the December 20, 2017 dispositional hearing, the court continued R.A.’s
wardship and committed him to the Santa Clara County Juvenile Rehabilitation Facilities
(JRF), Enhanced Ranch Program for six to eight months. R.A. completed the custodial
portion of his JRF commitment on August 3, 2018 and entered the 10-week Aftercare
portion of the program. However, R.A. was returned to JRF custody on September 28
and October 26 for violating the Aftercare rules. On December 4, 2018, R.A. “was
deemed a [JRF] failure when he absconded from [p]robation supervision.”
       On December 5, 2018, the probation department filed a petition under section 777
(Petition H) alleging that R.A. violated his probation by failing to obey JRF rules and
absconding from probation supervision. The juvenile court issued a bench warrant the
following day.
       On March 14, 2019, the district attorney filed a section 602 petition (Petition I)
alleging that R.A. committed two counts of felony robbery (Pen. Code, § 212.5, subd. (c),
counts 1 & 2). At the April 25, 2019 jurisdictional hearing, R.A. admitted the allegations
in both Petitions H and I.
       After a contested dispositional hearing, the juvenile court issued a written
statement of decision adopting the probation department’s recommendation and
committing R.A. to the DJJ. The juvenile court declared that R.A.’s maximum
confinement time was 10 years eight months with custody credits of 613 days. His
maximum period of confinement pursuant to section 731, subdivision (c), was calculated
at nine years.
       R.A. timely appealed.



                                             4
   B. Factual Background
       1. The Probation Violation and Robberies2
       On August 3, 2018, R.A. completed the custodial portion of his JRF commitment
and was released onto the 10-week Aftercare portion of the program. However, before
completing Aftercare, he was twice returned to the JRF—on September 28, 2018 and
October 26, 2018—for various rules violations, such as breaking curfew, failing to meet
with his WRAP team, and failing to attend school. R.A. was deemed a JRF failure on
December 4, 2018, after he absconded from probation supervision.
       On December 9, 2018, San Jose police responded to a report of a purse–snatching
robbery in the parking lot of a grocery store. According to the police report, the
71-year-old victim was standing by the trunk of her vehicle when the suspect, later
identified as R.A., came up behind her and grabbed her purse. The victim tried to hold
onto her purse as R.A. pulled it from her grasp. In the process, the victim spun around
and fell to the ground, hitting her head. She suffered a contusion and cuts on both hands.
R.A. made off with the purse, which “contained a cellular phone, credits cards, a check
book, a social security card, and approximately $500.00 in cash.” There were two
witnesses who reported that R.A. hopped into a vehicle waiting nearby. “The witnesses
attempted to follow the vehicle but stopped as the vehicle accelerated to speeds of 100
miles per hour.”
       Approximately five minutes after the first robbery, police responded to another
purse-snatching robbery at a different parking lot in San Jose. The 59-year-old victim
was sitting in the driver’s seat of her vehicle with her purse on the front passenger seat.
She noticed a black vehicle pull behind her. R.A. got out of the black vehicle and
approached the victim’s vehicle. He opened the victim’s passenger door and grabbed her
purse. The victim tried to hold on, but R.A. pulled it away from her, causing a minor

       2
        Since R.A. admitted the allegations in Petitions H and I, we derive the facts from
the probation officer’s March 15, 2019 detention hearing report.

                                              5
injury to the victim’s left ring finger. R.A. got back into the black vehicle which drove
away.
        Police took fingerprints from the victim’s vehicle and those were submitted to the
Central Identification Unit (CIU) for analysis. “The CIU report indicated the fingerprints
recovered at the scene matched those of [R.A.].”
        2. The Probation Officer’s June 20, 2019 Dispositional Report
        R.A.’s probation officer, Noreen Ryan, prepared the June 20, 2019 dispositional
report, in which she recommended that R.A. be committed to the DJJ. In her report,
Ryan noted that R.A. had been screened for placement but was not accepted due to “his
level of criminal sophistication and threat to community safety.”
        The report recounted in detail R.A.’s performance both before and after being
found a ward of the court, noting his numerous violations of EMP by leaving home
without permission, failing to attend school, and committing further offenses. The report
also described his failure to engage with the therapy and WRAP services offered to him.
        R.A. entered the JRF program in December 2017, but his behavior in that program
was mixed. After he completed the custodial portion of the program in August 2018, he
was placed on the Aftercare portion. However, while on that program, R.A.
“immediately tested positive for marijuana, absconded from parental supervision on
several occasions, did not remain in contact with his Aftercare counselor, and had poor
school attendance.” As a result, R.A. was twice returned to the JRF “to re-assess his case
plan and allow him time to regroup.” “Unfortunately, even after being returned to the
community, [R.A.] continued to refuse to comply with his Court Orders or engage with
services.” On December 5, 2018, R.A. absconded from Aftercare.
        R.A. was ultimately taken into custody on March 12, 2019, for violating his
probation as alleged in Petition H and for the two robberies alleged in Petition I. During
his subsequent detention in juvenile hall, R.A. refused to follow staff instructions, and
also cursed at staff while throwing gang signs and making threats, “such as ‘187 on a

                                             6
rookie.’ ”3 Staff reported that R.A. “has consistently been disrespectful to staff,
challenges directives, [and] refuses to comply with simple instructions.”
       Per the report, R.A. was involved in one referral to the Department of Family and
Children’s Services for general neglect concerns in 2015, but that referral was deemed
inconclusive. However, the probation officer noted that it was “safe to assume” that R.A.
experienced some trauma due to his father’s drug use.
       Analyzing R.A.’s “adjustment under supervision,” Ryan wrote that, despite
“numerous opportunities to succeed on [p]robation and in the community,” R.A. failed to
take advantage of the services provided and “continued to commit acts of delinquency
and victimize innocent people.” R.A. was involved in four sustained robberies, all
incidents where he grabbed women’s purses, with the victims ranging in age from 49 to
71. He committed the most recent two robberies four days after absconding from
Aftercare. In one of those instances, R.A. fled the scene in a vehicle that, as it was
pursued, reached speeds of 100 miles per hour.
       Ryan noted that she had a telephone consultation on May 15, 2019, with DJJ
parole agent Lorraine Custino in order to pre-screen R.A. for a DJJ commitment. Based
on her consultation with Custino, Ryan opined that a “DJJ commitment is the most viable
[d]ispositional option for [R.A.] at this time,” based on the “level of structure and
security” as well as the “wide range of educational, therapeutic[,] and rehabilitative
services” it would provide. Ryan based this opinion on R.A.’s failure to take advantage
of the opportunities provided under supervision, his ongoing commission of “serious
felonious acts,” and her “belief his crimes will continue to escalate in severity.”
       Ryan detailed the various programming and services available at the DJJ which
would meet R.A.’s needs, beginning with the treatment goals developed on intake “based
on the outcome of the California Youth Assessment & Screening Instrument (CA-YASI),

       3
        Staff understood this to be a reference to Penal Code section 187 which defines
the crime of murder.

                                              7
and the youth’s committed offense.” The report indicated that the DJJ offered various
“Cognitive Behavioral Intervention Strategies” which could assist R.A., including
“Aggressive Interruption Training (AIT), . . . a 10-week program that improves social
skill competence, anger control, and moral reasoning; Cognitive Behavioral Interventions
for Substance Abuse (CBI-SA), . . . a 38-session curriculum with an emphasis on
building skills and strategies for avoiding substance abuse; Counter Point TM, . . . a
33-session program for male offenders that addresses anti-social attitudes and negative
peer influences; Skill of the Week, which provides practice of 52 social skills (1 each
week); and Advanced Practice, which provides additional and more rigorous practice of
social skills learned during AIT and Skills of the Week sessions.”
       In addition, Ryan wrote that “family involvement and family counseling are
encouraged at DJJ and the program follows a level system behavioral treatment plan,
which includes positive reinforcement.” R.A. would also be offered “intervention
services, given his noted association with the ‘Sureno Street Gang’ as well as . . . Trauma
Focused Behavioral Therapy to assist him” with any childhood trauma he may have
endured.
       In the event that R.A. obtained a high school diploma during his DJJ commitment,
he would be “eligible for Career Technical Education (CTE) courses and college
courses.” R.A. could also participate in the Free Venture Program, in which “20% of his
wages earned [during commitment] can be deducted and applied toward victim restitution
owed.”4 After completing his commitment and being released on parole, the DJJ
“Re-Entry Program ensures youth that leave the facility have a viable plan in place for
reintegration back into their community to help reduce their risk of re-offending.”



       4
        Ryan pointed out in her report that 50 percent of the money “deposited in a
Ward’s trust account while serving a DJJ commitment is also applied towards their
victim restitution accounts.”

                                             8
       3. The Disposition Hearing
       Ryan was the only witness to testify at R.A.’s contested disposition hearing. She
began supervising R.A. in January 2018, at which time he had been committed to the JRF
on Petition G.5 In June 2017, the probation department used a risk assessment tool, the
Juvenile Assessment and Intervention Service (JAIS), to identify R.A.’s particular needs.
This initial JAIS described R.A. as fitting into the category of “environmental structure.”
Youths in this category are characterized by a “lack of social skills, . . . immaturity, . . .
[are] easily manipulated . . . and influenced by others.” Ryan testified that “academic
failure is common for” such youth who usually have cognitive limitations, but they “may
appear more intelligent or sophisticated because of their ability to copy others.” A JAIS
reassessment, conducted in December 2017, noted that mental health was a “significant
need” for R.A., and further noted his continued issues with “social skills and poor
cognitive function.” Ryan testified on cross-examination that probation is not required to
“impose everything” suggested in a JAIS.
       The probation department referred R.A. for a psychological evaluation in October
2017. The evaluator noted mild impairment in R.A.’s executive functioning, and
“difficulty with impulse control and/or decision-making especially in more complex or
ambiguous situations.” Based on a discrepancy in R.A.’s verbal and non-verbal
performance scores, the evaluator indicated R.A. may have a “learning problem which
will need to be further explored.” The evaluator recommended that R.A. “be evaluated
by a psychiatrist to rule out ADHD to address his significant difficulties with impulse
control” and determine if his impulsivity, anxiety, and substance abuse issues could be
addressed with medication. The evaluator also wrote that R.A. would benefit from a
behavioral management plan to address hyperactivity and impulsivity. The probation
department did not order special education testing for R.A. and he did not have an IEP or


       5
           A different probation officer supervised R.A. on Petitions A through F.

                                               9
behavioral management plan. However, in Ryan’s opinion, R.A.’s educational problems
were because “he did not want to go to school.” The psychologist’s report did not
diagnose R.A. with ADHD or refer to posttraumatic stress disorder.
       Ryan testified that R.A. was screened for a less restrictive or local placement, but
he was denied because of the adjudicated offenses. “In the past,” Ryan was aware “of
other minors with . . . similar charges” who were given placements, including the JRF.
On cross-examination, Ryan indicated that, at the time of the hearing, “[p]lacement is . . .
being looked at in a different way” with “less criminally sophisticated” minors who
present “less danger to society” accepted into “shorter programs closer to home.” The
court took judicial notice of changes in the law which eliminated “the long term
placement option.”
       Ryan testified that, from “prior to petition A” until he was committed to the JRF,
R.A. was provided services through the Wraparound Program, which included therapy, a
family specialist, a parent partner, and a gang specialist. R.A. was classified as a gang
associate from the outset of his supervision, and while at the JRF, he admitted to Ryan
that he was a gang member. During his JRF commitment, R.A. was involved in two
gang-related fights, and during his present detention he “was seen throwing up gang signs
and threatening staff.”
       4. The Juvenile Court’s Statement of Decision
       In its August 29, 2019 statement of decision, the juvenile court set forth the
applicable legal standards before summarizing the procedural history of the case, the
dispositional reports prepared by Ryan, and Ryan’s testimony. The juvenile court
expressly found that Ryan was “an excellent and very credible witness” who was
“knowledgeable, insightful, and . . . very well-prepared.”




                                             10
       The juvenile court’s decision indicated that the “general principles and analysis”
of the statutory criteria applicable to juvenile transfer hearings (§ 707, subd. (a)(3))6
“may assist [it] in determining whether a young person” should be committed to the DJJ
or the JRF. The juvenile court also acknowledged that a decision to commit a minor to
the DJJ must be supported by “substantial evidence that less restrictive alternatives are
ineffective or inappropriate, as well as evidence in the record demonstrating a probable
benefit to the minor by the . . . commitment. (Welf. & Inst. Code, § 734.)”
       With respect to the criminal sophistication criterion (§ 707, subd. (a)(3)(A)), the
juvenile court found that R.A.’s “repetitive choice of older female victims suggests a
degree of sophistication, i.e., a common plan to victimize individuals perceived as easy
targets. As to the likelihood of rehabilitation (§ 707, subd. (a)(3)(B)), the juvenile court
found there was still time for R.A. to be rehabilitated before jurisdiction expired. R.A.’s
prior delinquent history and history of prior attempts at rehabilitation (§ 707,
subd. (a)(3)(C)-(D)) both militated against a less restrictive placement as well, with the
court noting that R.A. continued his pattern of criminal behavior while subject to
probation supervision, demonstrating an “unwillingness to engage [in services]” and a
“history of absconding.” Finally, the circumstances and gravity of R.A.’s most recent
offenses (§ 707, subd. (a)(3)(E)) were serious, and R.A. committed these robberies,
which resulted in trauma and physical injury to the victims, just four months after
completing his JRF commitment.
       The juvenile court then discussed the evidence demonstrating a probable benefit of
committing R.A. to the DJJ. Although the court expressed its “concern” that neither
party provided an “in-court witness as to what services DJJ can provide the minor,” it

       6
         The criteria can be summarized as follows: (1) The minor’s degree of criminal
sophistication; (2) whether the minor can be rehabilitated before the juvenile court’s
jurisdiction expires; (3) the minor’s previous delinquent history; (4) the success of prior
attempts at rehabilitation; and (5) the circumstances/gravity of the offense(s) alleged in
the current petition. (§ 707, subd. (a)(3).)

                                              11
relied on Ryan’s description of the DJJ programs which would benefit R.A. based on her
consultation with Custino. The juvenile court’s decision includes a graph correlating
“[R.A.]’s Needs” as identified by the JAIS evaluation with the “DJJ Programs to Address
[R.A.’s] Needs.” In that graph, the juvenile court indicated that R.A.’s: (1) “[m]ental
health” would be served by the DJJ “[y]outh assessment screening”; (2) “[s]ocial skills
adequacy” would be addressed by a 10-week “Aggressive Interception Training (AIT)”
program; (3) issues with “[p]eer relationships” and “[c]riminal orientation” would be
served by the 33-week “CounterpointTM Program”; (4) “[d]rug and alcohol issues” would
be addressed by a 38-week program called “Cognitive Behavioral Intervention for
Substance Abuse (CBI-SA)”; (5) “[t]rauma” would be addressed by “[f]ocused
behavioral therapy”; and (6) “[e]ducation” would be addressed by “[c]areer technical
education.”
       The juvenile court adopted “Ryan’s recommendations of commitment to the
[DJJ]” and found that “a less restrictive placement is ineffective and inappropriate.” The
juvenile court expressly noted that, in reaching this conclusion, it “weigh[ed] the five
categories of analysis and consider[ed] the totality of [R.A]’s behaviors, including the
incident reports from Juvenile Hall.”
                                        II. DISCUSSION
   A. Abuse of Discretion in DJJ Commitment
       R.A. argues the trial court abused its discretion in committing him to the DJJ
because there was not substantial evidence that such a commitment would be a probable
benefit to him. Specifically, R.A. contends that both the dispositional reports and Ryan’s
testimony were far too “vague . . . in addressing whether DJJ can provide a probable
benefit as to [his] specific cognitive, mental health and gang involvement needs.” We
disagree.




                                             12
       1. Applicable Legal Principles
       When a minor is adjudged a ward of the juvenile court, “the court may make any
reasonable orders for the care, supervision, custody, conduct, maintenance, and support
of the minor.” (§ 727, subd. (a)(1).) In determining disposition, “the court shall
consider, in addition to other relevant and material evidence, (1) the age of the minor,
(2) the circumstances and gravity of the offense committed by the minor, and (3) the
minor’s previous delinquent history.” (§ 725.5.) The court may also consider public
safety. (§ 202, subd. (b).) The court has a wide range of options available for placing its
wards, including probation, placement in a relative’s home, foster home, licensed
community care facility, or group home (see § 727, subd. (a)(4)); commitment to “a
juvenile home, ranch, camp, or forestry camp” or “the county juvenile hall” (§ 730,
subd. (a)(1)); or commitment to the DJJ (§ 731, subds. (a)(4), (c); see People v. Superior
Court (Lara) (2018) 4 Cal.5th 299, 306 (Lara)).
       To commit a minor to the DJJ, the “court [must be] fully satisfied that the mental
and physical condition and qualifications of the ward are such as to render it probable
that he will be benefited by the reformatory educational discipline or other treatment
provided by the [DJJ].” (§ 734; see also In re Eddie M. (2003) 31 Cal.4th 480, 488
[“court must find that [the DJJ] would likely benefit the ward”].) In addition, “the record
must show that less restrictive alternatives would be ineffective or inappropriate.” (Lara,
supra, 4 Cal.5th at p. 306.) However, “[n]othing bars [the DJJ] for . . . wards who have
received no other placement.” (Eddie M., supra, at p. 488.)
       We review a juvenile court’s decision to commit a minor to the DJJ for abuse of
discretion. (In re Michael D. (1987) 188 Cal.App.3d 1392, 1395.) “We must indulge all
reasonable inferences to support the decision of the juvenile court and will not disturb its
findings when there is substantial evidence to support them.” (Ibid.) A reviewing court
must examine the evidence at the disposition hearing in light of the purposes of the
juvenile court law. (Ibid.) Those purposes include (1) the protection and safety of the

                                             13
public, and (2) rehabilitation of the minor through care, treatment and guidance which is
consistent with the minor’s best interest, holds the minor accountable for his or her
behavior, and is appropriate for the circumstances. (§ 202, subds. (a), (b) & (d).) The
court may also consider punishment that is consistent with rehabilitative purposes and a
restrictive commitment as a means of protecting public safety. (See id., subd. (b);
Michael D., supra, at p. 1396; In re Christopher B. (2007) 156 Cal.App.4th 1557, 1564.)
       2. Substantial Evidence Supports the Juvenile Court’s Decision
       In support of his argument, R.A. relies principally on In re Carlos J. (2018) 22
Cal.App.5th 1 (Carlos J.), in which the Court of Appeal found that the lower court’s
decision to commit the minor to the DJJ was not supported by substantial evidence.
(Id. at pp. 10-15.) We readily distinguish Carlos J.
       In Carlos J., the 15-year-old minor admitted to assault with a firearm with a
criminal street gang enhancement arising out of an incident in which he and a
co-participant fired a number of shots at a member of a rival gang. (Carlos J., supra, 22
Cal.App.5th at p. 4.) Prior to that offense, however, the minor “did not have a substantial
record of involvement with the juvenile court system.” (Id. at p. 7.)
       The probation department recommended that the minor be committed to the DJJ
after concluding that he was a threat to public safety and that he could receive gang
intervention services at the DJJ. (Carlos J., supra, 22 Cal.App.5th at pp. 8-9.) No
witnesses testified at the disposition hearing, and the juvenile court was not provided with
any information about specific services offered by the DJJ. (Id. at pp. 9, 14.) The
juvenile court agreed with the probation department and committed the minor to the DJJ,
but the First Appellate District reversed. (Id. at pp. 10-15.) The Carlos J. court held that
“[i]n order for a juvenile court to make the determination of probable benefit . . . there
must be some specific evidence in the record of the programs at the [DJJ] expected to
benefit a minor.” (Id. at p. 10.) Carlos J. also concluded that “[w]here a minor has



                                             14
particular needs, the probation department should also include brief descriptions of the
relevant programs to address those needs.” (Id. at p. 12.)
       Shortly after Carlos J., the Fourth Appellate District issued In re A.R. (2018) 24
Cal.App.5th 1076 (A.R.) which also addressed the commitment of a minor to the DJJ.
(Id. at p. 1078.) Relying in part on Carlos J., supra, 22 Cal.App.5th 1, the minor in A.R.
argued that his DJJ commitment was not supported by substantial evidence because the
record lacked information about specific DJJ programs which would be of probable
benefit to him. (A.R., supra, at p. 1081.) The court found Carlos J. distinguishable,
noting that unlike the minor in that case, the minor in A.R. “had a long history with the
juvenile system and the juvenile court had already tried various less restrictive
placements.” (Ibid.) As a result, the juvenile court in A.R. properly focused on
“ ‘criminogenic factors, the history presented, [and] the need for drastic measures,’ along
with the ‘well of services available,’ in concluding DJJ would meet [the minor’s]
rehabilitative goals.” (Ibid.) Accordingly, there was substantial evidence of probable
benefit to the minor from a DJJ placement. (Ibid.)
       This case is more analogous to A.R. than Carlos J. Like the minor in A.R., R.A.
had a lengthy history of juvenile delinquency. R.A. had absconded from Aftercare four
days before he committed the offenses that led to the current petition. Prior to
absconding from Aftercare, R.A. had been returned to the JRF twice for violating
Aftercare rules. The juvenile court took note of the “consistent and unfortunate
pattern . . . of [R.A.] ignoring electronic monitoring conditions and not taking advantage
of either the therapy options provided by Catholic Charities or the support provided by
WRAP.” R.A.’s performance on EMP was “consistently poor, as evidenced by multiple
occasions of leaving the home without permission, continued marijuana use, and failure
to attend school or being suspended from school.” While awaiting disposition on the
most recent petitions, R.A. was placed in juvenile hall where he threatened staff, threw
gang signs, and “refuse[d] to comply with simple instructions.”

                                             15
       “A juvenile court must determine if the record supports a finding that it
is probable the minor will benefit from being committed to DJJ.” (In re Jonathan T.
(2008) 166 Cal.App.4th 474, 486.) “There is no requirement that the court find exactly
how a minor will benefit from being committed to DJJ.” (Ibid.) One benefit from a DJJ
commitment is the secure environment. “In other words, it is not merely the programs at
DJJ which [would] provide a benefit to [a] minor, but the secure setting as well.” (Ibid.)
       In this case, the juvenile court specifically listed R.A.’s needs, as identified by the
JAIS, and cited particular DJJ programs that could potentially address those needs. The
juvenile court expressly stated that R.A.’s escalating criminal behavior and the repeated
failure of prior rehabilitative efforts demonstrated that “a less restrictive placement is
ineffective and inappropriate.” Because R.A. “had a long history with the juvenile
system and the juvenile court had already tried various less restrictive placements[,] [t]he
court properly focused on ‘criminogenic factors, the history presented, [and] the need for
drastic measures,’ along with the ‘well of services available’ ” in finding evidence of
probable benefit. (A.R., supra, 24 Cal.App.5th at p. 1081.)
       Based on the record, substantial evidence supports the juvenile court’s
determination that it was probable that R.A. would benefit “by the reformatory
educational discipline or other treatment provided by the [DJJ].” (§ 734.) Since
substantial evidence supports the juvenile court’s decision, no abuse of discretion
occurred.
   B. Calculation of Maximum Confinement Time
       1. Miscalculation of Subordinate Term
       R.A. next contends that his maximum confinement time should be eight years six
months, instead of 10 years eight months. In his opening brief, R.A. argues the trial court
erred in initially calculating his maximum confinement time by listing the amount of time
attributable to his sustained adjudication for misdemeanor hit and run (Veh. Code,



                                              16
§ 20002, subd. (a)) as four months instead of two months. The Attorney General
concedes the issue and we agree the concession is appropriate.
       Section 726, subdivision (d)(3), provides in part, “If the court elects to aggregate
the period of physical confinement on multiple counts or multiple petitions, including
previously sustained petitions adjudging the minor a ward within Section 602, the
‘maximum term of imprisonment’ shall be the aggregate term of imprisonment specified
in subdivision (a) of Section 1170.1 of the Penal Code.” Pursuant to Penal Code
section 1170.1, subdivision (a), “The subordinate term for each consecutive offense shall
consist of one-third of the middle term of imprisonment prescribed for each other felony
conviction for which a consecutive term of imprisonment is imposed, and shall include
one-third of the term imposed for any specific enhancements applicable to those
subordinate offenses.”
       In this case, the juvenile court’s calculation of R.A.’s maximum confinement time
indicated that his commitment for misdemeanor hit and run (Veh. Code, § 20002,
subd. (a)) would be a subordinate term of four months, implying a maximum term of 12
months for that offense. However, the maximum sentence for misdemeanor hit and run is
only six months (Veh. Code, § 20002, subd. (c)). One-third of six months is two months,
not four and thus R.A.’s maximum confinement time must be reduced by two months to
correct this error.
       2. Senate Bill No. 823
       In a supplemental opening brief, R.A. claims that he is entitled to the ameliorative
effect of Senate Bill No. 823 which would reduce his maximum confinement time by two
years. The Attorney General concedes this argument as well and we agree that the
concession is appropriate.
       At the time of R.A.’s disposition hearing, section 731, subdivision (c) provided,
“The court shall not commit a ward to the Division of Juvenile Justice for a period that
exceeds the maximum term of imprisonment that could be imposed upon an adult

                                             17
convicted of the same offense.” (Stats. 2018, ch. 766, § 1, italics added.) Thus, the court
could lawfully set a term of confinement of up to five years for the principal offense of
second-degree robbery pursuant to Penal Code section 212.5, subdivision (a).
       However, after the court entered its dispositional order, the Legislature amended
section 731, subdivision (c), effective September 30, 2020, and inoperative on July 1,
2021 (§ 731, subd. (d)), to change the phrase “maximum term of imprisonment” to
“middle term of imprisonment.” (Stats. 2020, ch. 337, § 28, italics added.)
       As a result of this amendment, the juvenile court can set a maximum term of
confinement for second-degree robbery of only three years, the middle term for that
offense. (Pen. Code, § 212.5, subd. (a).) R.A.’s maximum time of confinement should
therefore be reduced by two years. Since this appeal was pending when the amendment
became effective in September 2020, R.A. is entitled to its ameliorative effect under In re
Estrada (1965) 63 Cal.2d 740 and his maximum confinement time and maximum period
of confinement must be reduced to eight years six months.
                                     III.    DISPOSITION
       The dispositional order is modified to reflect a maximum confinement time and
maximum period of confinement of eight years six months. As modified, the
dispositional order is affirmed. The clerk of the superior court is ordered to forward a
copy of the corrected abstract of judgment to the Department of Corrections and
Rehabilitation, Division of Juvenile Facilities.




                                             18
                           _______________________________
                           Greenwood, P.J.




WE CONCUR:




______________________________________
 Grover, J.




______________________________________
 Danner, J.




People v. R.A.
No. H047451